Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 18 November 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



(Duplicate)
Amsterdam 18 November 1793
Sir!

Confirming our last Respects of 14 Ultimo, we have now but to announce to you, that immediately upon learning from Mr. Short the passage thro’ the Straights of an Algerine Fleet of cruizers against the Vessels of the United States We communicated same to the Masters of the American Ships here and likewise to the Minister at Paris and consul at Bordeaux, for the information of the Captains who might be in any of the Ports.
We are extremely sorry for this Event, as it will deprive the united States in a great measure of the Benefits their Trade and Navigation derived from the observance of Neutrality in the Present War, and it besides tends to decline the Prices of their Bonds here, which are now selling by small Parcels, at 99½ á ¾ for the Five Per cents and 89 for the four Per cents. It is much to be wished on all Accounts that a small Fleet of Frigates or Stout Privateers wel armed, could be stationed between Cadiz and Cape Finisterre to protect your Commerce from the Depredations of those Pirates!
We are Respectfully.   Sir!   Your most obd. hble Servt.

Wilhem & Jan Willink
N & J. Van Staphorst & Hubbard
Alex: Hamilton Esqr.

